DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims have been entered.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38, 42, 44 rejected under 35 U.S.C. 103 as being unpatentable over Kereth (9616994) in view of Smith (4043421).
In regards to claim 38, Kereth discloses a method of operating a flying machine comprising the steps of: 
by at least one lift motor (Fig. 1 ref. 6), causing spinning of at least two lifting propellers (ref. refs. 30 and 32) mounted to a chassis (chassis comprising refs. 8) and connected to the at least one lift motor by a transmission (ref. 24 “main differential contra-rotating transmission”), the at least two lifting propellers generating a vertical thrust (Fig. 1 horizontal orientation of propellers, ref. 6, accordingly producing lift/vertical thrust); 
causing spinning of at least two control propellers (refs. 38), each with individual electric motors mounted to the chassis (ref. 34, which his mounted to chassis by way of ref. 35), the at least two control propellers generating a horizontal thrust (Fig. 1 horizontal orientation of ref. 38, accordingly producing lift/vertical thrust); 
wherein the at least two lifting propellers and the at least two control propellers are coplanar or in parallel planes as mounted on the chassis (seen in at least in Fig. 2 parallel planes of propellers); 
while Kereth discloses controlling the spinning of the control propellers by an onboard computer mounted to the chassis such that the rotation speed is varied during maneuvers (abstract flight control unit “C5:29 control of multirotor motion is achieved by varying the relative speed of each rotor to change the thrust and torque produced by each”), 
Kereth does not expressly disclose: the controlling comprising always varying the spinning of the at least two control propellers more frequently than varying the spinning of the at least two lifting propellers during maneuver operations.
Smith teaches keeping the rotation speed of main lift propellers constant (C4:67 “The fan assemblies are designed to operate at the same rotary speed and the blades 74 of all fans are designed to turn or rotate on their axes 74 simultaneously in the same direction and to the same degree”) in order to maintain altitude or height above the ground (C5:5 “the fan blades are rotated at such a speed that the vehicle 10 will rise above the ground beyond the normal ground effect range so that the vehicle 10 can fly at any desired distance above the ground”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kereth with Smith by providing that the control unit of Smith
controls the lift motor to remain at a constant speed while the rotation of the control motor and the control propeller are varied such that the controlling comprising always varying the spinning of the at least two control propellers more frequently than varying the spinning of the at least two lifting propellers during maneuver operations.

In regards to claim 42, Smith as combined discloses the method of claim 38 but does not expressly disclose: wherein the control propellers are at least twice as short in length than the lifting propellers, and the lifting propellers are at least one meter long. It would have been obvious to one having ordinary skill in the art at the time of filing for the control propellers to be at least twice as short in length than the lifting propellers, and the lifting propellers are at least one meter long in order to better control the lifting and control propellers by providing smaller amounts of thrust, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 44, Kereth discloses a multicopter system comprising:
a chassis (Fig. 1 comprising at least ref. 8 arms);
a lift motor (Kereth Fig. 6 ref. 24 discloses motor);
a lift propeller supported on the chassis (Fig. 1 refs. 30) and configured to be rotated by the left motor at a rotation speed to generate a vertical thrust (Fig. 1 ref. 6 disclosed as “high power main propulsion system 6” therefore provides rotation speed for vertical thrust);
a control motor (Fig. 1 ref. 34); a control propeller supported on the chassis and configured to be rotated by the control motor at a rotation speed to generate a horizontal thrust (ref. 34, supported on chassis comprising ref. 8 by way of ref. 35); and
a computer supported on the chassis (abstract flight control unit) and 
While Kereth discloses the rotation speed of the control propeller is varied (“C5:29 control of multirotor motion is achieved by varying the relative speed of each rotor to change the thrust and torque produced by each”, C5:40 “Whenever high cruising speed is required, the thrust vector of the helicopter 2 can be adjusted for the partial horizontal thrust, just by the tilt of the rear secondary propulsion system 12, or by the tilt of the right and left secondary propulsion systems 10 and 14”), Kereth does not expressly disclose: the computer configured to control the lift motor and the control motor such that the rotation speed of the lift propeller is always varied less frequently than the rotation speed of the control propeller during maneuvering operations.
Smith teaches keeping the rotation speed of main lift propellers constant (C4:67 “The fan assemblies are designed to operate at the same rotary speed and the blades 74 of all fans are designed to turn or rotate on their axes 74 simultaneously in the same direction and to the same degree”) in order to maintain altitude or height above the ground (C5:5 “the fan blades are rotated at such a speed that the vehicle 10 will rise above the ground beyond the normal ground effect range so that the vehicle 10 can fly at any desired distance above the ground”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kereth with Smith by providing that the computer of Smith
controls the lift motor to remain at a constant speed while the rotation of the control motor and the control propeller are varied such that the rotation speed of the lift propeller is always varied less frequently than the rotation speed of the control propeller during maneuvering operations in order to maintain altitude above ground while the vehicle maneuvers in a horizontal direction.

Claim 39, 40 rejected under 35 U.S.C. 103 as being unpatentable over Kereth, Smith as applied to claim 38 above, and further in view of Ohtomo (20120078451).
In regards to claim 39, Kereth as combined discloses the method of claim 38 but does not expressly disclose: wherein the controlling further comprises spinning of at least two control propellers at different spin rates based on navigation and orientation calculations from the onboard computer.
Ohtomo teaches navigation means (abstract discloses navigation means “the control unit calculates a positional relation between the taking-off and landing target and the flying object based on the image of the taking-off and landing target as acquired by the image pickup device and controls taking-off and landing operations of the flying object based on a result of the calculation”, ref. 14 flight guiding unit) and controlling the vehicle in response to navigation means accordingly controlling spinning/RPM of ([0038] “the driving of each of the first motor 8, the second motor 9, the third motor 10, and the fourth motor 11 are controlled independently from each other” therefore the spins rates may be different).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kereth as combined with Ohtomo whereby the controlling further comprises spinning of at least two control propellers at different spin rates based on navigation and orientation calculations from the onboard computer in order to increase the aircraft maneuverability and flight performance.

In regards to claim 40, Kereth as combined the method of claim 38 but does not expressly disclose as taught by Ohtomo: wherein the onboard computer is in communication with a navigation system ([0007] “a control unit for processing images acquired by the image pickup device and for controlling the navigation means’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kereth as combined with Ohtomo by providing the onboard computer is in communication with a navigation system in order to more accurately guide the aircraft.
Kereth as combined further discloses: and the method further comprises controlling the spinning of the at least two control propellers to maneuver the flying machine to navigation points (Kereth discloses controlling the rotation/spinning of the control propellers to maneuver the vehicle, C5:29).

In regards to claim 42, Kereth as combined discloses the method of claim 38 but does not expressly disclose: wherein the control propellers are at least twice as short in length than the lifting propellers, and the lifting propellers are at least one meter long. It would have been obvious to one having ordinary skill in the art at the time of filing for the control propellers to be at least twice as short in length than the lifting propellers, and the lifting propellers are at least one meter long in order to better control the lifting and control propellers by providing smaller amounts of thrust, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Kereth, Smith as applied to claim 38 above, and further in view of Mazin (20170045887).
In regards to claim 41, Kereth as combined discloses the method of claim 38 but does not expressly disclose: further comprising, by the onboard computer, wirelessly communicating using encrypted signals with a ground controller by an antenna.
Mazin teaches a controller ([0053]) which uses encrypted communications ([0054]) for a UAV ([0005]).
It would been obvious to one of ordinary skill in the art at the time of the invention to modify Kereth as combined Mazin by providing for the onboard computer to use an encrypted signal transmitted from a controller in order to reduce interference with the transmitted signal.

Claim 43 rejected under 35 U.S.C. 103 as being unpatentable over Kereth, Smith as applied to claim 38 above, and further in view of Adelson (4780838).
In regards to claim 43, Kereth as combined discloses the system of claim 38 but does not expressly disclose: wherein the chassis includes load sensors in communication with the onboard computer, and the method further comprises, by the onboard computer, calculating and indicating a load imbalance.
Adelson teaches load sensors for use in cargo lift operations (abstract). Signals from the sensors are sent to a controller (C1:46) for use in determining and warning when weight limits are exceeded (C4:32), adverse COG (C6:9) accordingly a load imbalance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kereth as combined with Adelson by providing load sensors mounted on the chassis and in communication with the computer, the computer configured to calculate a load imbalance and indicate a warning of the load imbalance in order to notify of unsafe vehicle conditions before or during flight maneuvers.

Allowable Subject Matter
Claim 29-37 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642